Opinion of the Court
Darden, Judge:
Pursuant to . his plea of guilty, the accused stands, convicted of wrongful attempts involving the possession, sale, and transfer of marihuana, in violation of Article 80, Uniform Code of Military Justice, 10 USC § 880. The' law officer’s inquiry into the providence of the guilty plea is not unlike that found in United States v Care, 18 USCMA 535, 40 CMR 247. Because the accused, in mitigation, freely admitted the acts here charged, we are satisfied that his plea is provident. The procedure followed in this ease, however, does not meet the standard that múst apply to cases tried thirty days after the decision in United States v Care, supra.
The decision of the board of review is affirmed.
Chief Judge Quinn concurs.